DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Response to Amendment
	Claims 17-21 are withdrawn claims.
	Claims 11-16 and 25 are cancelled.
	Claims 1 and 4 are currently amended.
Claims 1-10, 22-24, and 26 maintain rejected.
In view of the amendment, filed on 02/22/2022, the following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 10/22/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5-7, 9-10, 22-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2004/0262853) or White (US 2005/0268454).
Larsen et al. (US ‘853) or White (US ‘454) disclose fastenable member (50) for sealing, baffling or reinforcing  configured for placement within a cavity (52) of a structure (54) for forming a baffling, sealing or reinforcement system along with the structure (54) of the automotive vesicle. (See paragraph [0054])
Larsen et al. (US ‘853) or White (US ‘454) disclose the member (50) includes a carrier (60) with an expandable material 62 disposed thereon. The member 50 also includes a fastener (64) attached to the carrier (60). The carrier (60) may be formed in any of the shapes or configurations discussed herein and may be formed of any of the materials discussed above. In the illustrated embodiment, the carrier (60) includes a base (70) that is substantially planar and generally rectangular. The carrier (60) also includes optional extensions (72) extending away from the base (70). (See paragraphs [0055] and [0056])
Further, Larsen et al. (US ‘853) or White (US ‘454) teach the fastener (64) shown is comprised of a pair of first extensions (80) and a pair of second extensions (82). (See paragraph [0058]) the expandable material 62 is disposed upon the two opposing surfaces of the base 70 of the carrier 60 and substantially encloses an elongated edge of the carrier 60. (See paragraph [0060])
Larsen et al. (US ‘853) or White (US ‘454) disclose the formation of the member (50) includes shaping of the carrier (60) the fastener (64) or both into a desired configuration and application of the expandable material (62) to the carrier (60). It should be recognized that within this general approach, the member (50) illustrated may be formed using a variety of more specific techniques. The fastener (64), the extensions (80, 82), of the fastener (64), the extensions (72) of the base (70), the base (70) or a combination thereof are integrally formed (e.g., extruded, molded or the like) of a single material. (See paragraph [0061])
[AltContent: arrow][AltContent: textbox (One or more extensions (72))][AltContent: arrow][AltContent: textbox (A wall of the cavity member)][AltContent: textbox (A carrier (60))][AltContent: textbox (A member (50))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    356
    455
    media_image1.png
    Greyscale

[AltContent: textbox (Opening of the cavity member (52))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Insertion end )][AltContent: textbox (A member (50))][AltContent: arrow][AltContent: textbox (Activatable material (62))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A base (82))][AltContent: textbox (A base end (84))][AltContent: arrow][AltContent: textbox (Cavity member (52))]
    PNG
    media_image2.png
    379
    262
    media_image2.png
    Greyscale

[AltContent: textbox (A fastener (80))][AltContent: arrow][AltContent: textbox (A member (50))][AltContent: textbox (Activatable material (62))]

[AltContent: textbox (An insertion end )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A center portion (70))][AltContent: arrow][AltContent: textbox (A carrier (60))][AltContent: arrow]
    PNG
    media_image3.png
    200
    349
    media_image3.png
    Greyscale



Therefore, as to claim 1, Larsen et al. (US ‘853) or White (US ‘454) disclose a member (50) for providing sealing, baffling, and/or reinforcement to a cavity member (52) comprising: a) a carrier (60) with an insertion end (see the annotated above figures: the component of the member (50) which is located at the right hand side of the wall) and a base end (84) having: (i) a base (82) at the base end (84) adapted for engaging with a wall of the cavity member (52); (ii) a mechanical fastener (80) that passes through an opening of the cavity member (52) and retaining the member (50) to the cavity member (52); (iii) a center portion (70) extending from the insertion end (72) to the base end (84); and b) 
Larsen et al. (US ‘853) or White (US ‘454) fail to clearly point out that the fastener (80) are capable to be positioned at an opposing end to the base (82) and the fastener (80) lie in direct contact with opposing exterior walls of the cavity member during use, however, it would have been obvious for one of ordinary skill in the art at the time of applicant’s invention to modify a positioning of the fastener (80) of Larsen et al. (US ‘853) or White (US ‘454) in relation to the base (82) so for the fastener (80) to be positioned at an opposing end to the base (82) and the fastener (80) to be lied in direct contact with opposing exterior walls of the cavity member in order to improve the functionality of the fastener to have a more secure and more strength connection to the cavity member (52). Further, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.
	As to claim 2, Larsen et al. (US ‘853) or White (US ‘454) teach the base (82) is configured to be larger than at least one opening of the cavity member (52).
	As to claim 3, Larsen et al. (US ‘853) or White (US ‘454) disclose the activatable material (62) is disposed on the center portion and the base (82).
	As to claim 5, Larsen et al. (US ‘853) or White (US ‘454) disclose the fastener part (80) is located at the insertion end which is opposite the base (82) and the base end (84).
	As to claim 6, Larsen et al. (US ‘853) or White (US ‘454) disclose the base (82) is located at the base end (84) and the insertion end is at an opposing end as the base end (84); wherein the fastener (16) is located between the base end (84) and the insertion end (72).
	As to claim 7, Larsen et al. (US ‘853) or White (US ‘454) teach the fastener (80) includes at least a section of the center portion (70), such that the fastener (80) and the base (82) are adapted to receive a wall of the cavity member (52) between the fastener (80) and the base (84).
9, Larsen et al. (US ‘853) or White (US ‘454) teach the carrier (60) includes one or more extensions, where extension (72) are located.
	As to claim 10, Larsen et al. (US ‘853) or White (US ‘454) disclose the one or more extensions (72) are located at the insertion end which is opposite the base end (84).
As to claim 22, Larsen et al. (US ‘853) or White (US ‘454) teach the cavity member (52) is a tubular member with at least a partially hollow interior. The Figs 3, 5, and 6 and the specification of the instant application defines a tubular cavity member, where it recites “FIG. 3 [and FIGS. 5 and 6] illustrate a cavity member (30) including the member (10) of FIGS. 1 and 2. The cavity member (30) may be a tubular member, such as a tubular reinforcement structure.” See published application: paragraphs [0031] and [0033]. Therefore, based on the definition and the provided examples in Figures 3-5 of the instant application for defining the tubular cavity member, the hollow and tube shaped cavity member (52), as shown and defined in figure 6, in references of Larsen et al. (US ‘853) or White (US ‘454) anticipates the limitation of claim 22 that the claimed cavity member is a tubular member with at least a partially hollow interior.
	As to claim 23, Larsen et al. (US ‘853) or White (US ‘454) disclose the fastener part (80) is located at the insertion end which is opposite the base (82) and the base end (84).
	As to claim 26, Larsen et al. (US ‘853) or White (US ‘454) disclose the base (82) is located at the base end (84) and the insertion end is at an opposing end as the base end (84) and wherein the fastener part (80) is located between the base end (84) and the insertion end.

Claims 1-8, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 5,904,024).
Miwa (US ‘024) discloses a mount for installation to an interior wall of a hollow space of a hollow structure, comprising: (a) an expandable foam substrate (11), the substrate having opposed facing sides; (b) at least one ; (c) a tack (22) attaching the substrate and the panel together to form an assembly; and (d) locking clip (16) for anchoring the assembly to an interior wall of a hollow space of a hollow structure. (See the abstract)
[AltContent: textbox (The length of the member including the carrier (12).)]	Further, Miwa (US ‘024) teaches the anchorage comprises a mount component (13), having a pair of spaced apart mount pieces (15) projecting upward from the mount component base (14), and a locking clip (16) downwardly extending from the base. The mounting clip includes a leg (17) perpendicularly extending down from the base, and a pair of latching pieces (18) which project laterally out from the leg. The interior wall of the hollow structure has an opening through which the locking pin projects. (See the abstract)
[AltContent: textbox (A center portion (10, 11))][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A base end (16))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cavity member (7))][AltContent: textbox (An insertion end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A wall (2))][AltContent: arrow][AltContent: textbox (Carrier (12))]
    PNG
    media_image4.png
    322
    304
    media_image4.png
    Greyscale

[AltContent: textbox (A cavity wall (2))][AltContent: textbox (The activatable material partially encircles a portion of the carrier where it covers the upper portion of carrier panels (12))][AltContent: textbox (Width of the cavity member (7))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A base (18))][AltContent: arrow][AltContent: textbox (A fastener (13, 17))]
    PNG
    media_image5.png
    358
    303
    media_image5.png
    Greyscale




	Therefore, as to claim 1, Miwa (US ‘024) discloses a member for providing sealing, baffling, and/or reinforcement to a cavity member (7) comprising: a) a carrier (12) with an insertion end and a base end (16) having: (i) a base (18) at the base end (16) adapted for engaging with a wall (2) of the cavity member (7); (ii) a fastener (13, 17) adapted for passing through an opening of the cavity member (7) and retaining the member to the cavity member (7); (iii) a center portion, (see above annotated figures 2-3) where the ; and b) activatable material (10, 11) disposed on the carrier (12), wherein the base (18) lie in direct contact with opposing exterior walls of the cavity member (7) during use.
Miwa (US ‘024) fail to clearly point out that the fastener (13, 17) are capable to be positioned at an opposing end to the base (18) and the fastener (13, 17) lie in direct contact opposing exterior walls of the cavity member (7) during use, however, it would have been obvious for one of ordinary skill in the art at the time of applicant’s invention to modify a positioning of the fastener (13, 17) of Miwa (US ‘024) in relation to the base (18) so for the fastener (13, 17) to be positioned at an opposing end to the base (18) and the fastener (13, 17) to be lied in direct contact with opposing exterior walls of the cavity member (7) in order to improve the functionality of the fastener to have a more secure and more strength connection to the cavity member (7). Further, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.
As to claim 2, Miwa (US ‘024) teaches the base (18) is configured to be larger than at least one opening (6) of the cavity member (7).
	As to claim 3, Miwa (US ‘024) discloses the activatable material (10, 11) is disposed on the center portion (10, 11) and the base (18).
	Even though Miwa (US ‘024) is silent on limitation of the amended claim 4, per disclosure of Miwa (US ‘024), the combination of the carrier (12), the fastener (13, 17), and the base (18) have a length which is greater than a width of the cavity member, therefore, it would have been obvious for one of ordinary skill in the art to form the carrier (12), the fastener (13, 17), and the base (18), as one carrier part to have a length to be greater than a width of the cavity member (7), as claimed in claim 4, in order to support a more reliable connection between the carrier and the cavity wall improving the functionality of the mount for the installation.
5, Miwa (US ‘024) discloses the fastener (13, 17) is located at the insertion end which is opposite the base (18) and the base end (16).
	As to claim 6, Miwa (US ‘024) discloses the base (18) is located at the base end (16) and the insertion end is at an opposing end as the base end (16); wherein the fastener (13, 17) is located between the base end (16) and the insertion end.
	As to claim 7, Miwa (US ‘024) teaches the fastener (13, 17) includes at least a section of the center portion, such that the fastener (13, 17) and the base (18) are adapted to receive a wall (2) of the cavity member (7) between the fastener (13, 17) and the base (18).
	As to claim 8, Miwa (US ‘024) discloses the activatable material (10, 11) partially encircles a portion of the carrier (12).
	As to claim 22, Miwa (US ‘024) teaches the cavity member (7) is a tubular member with at least a partially hollow interior. The Figs 3, 5, and 6 and the specification of the instant application defines a tubular cavity member, where it recites “FIG. 3 [and FIGS. 5 and 6] illustrate a cavity member (30) including the member (10) of FIGS. 1 and 2. The cavity member (30) may be a tubular member, such as a tubular reinforcement structure.” See published application: paragraphs [0031] and [0033]. Therefore, based on the definition and the provided examples in Figures 3-5 of the instant application for defining the tubular cavity member, the hollow and tube shaped cavity member (7), as shown and defined in figures 4-5 and 7-8, in the references of Miwa (US ‘024) anticipates the limitation of claim 22 that the claimed cavity member is a tubular member with at least a partially hollow interior.
	As to claim 23, Miwa (US ‘024) discloses the fastener (13, 17) is located at the insertion end which is opposite the base (18) and the base end (16).
	As to claim 24, Miwa (US ‘024) discloses the member has a length which is greater than a width of the cavity member (7).
	As to claim 26, Miwa (US ‘024) discloses the base (18) is located at the base end (16) and the insertion end is at an opposing end as the base end (16) .
Response to Arguments
Applicant's arguments, filed on 02/22/2022, have been fully considered but they are not persuasive.
Applicant argues that “by modifying the members of any of Larsen, White or Miwa to extend between a point that is external a first cavity wall to a point that is external the opposing cavity wall as currently claimed would render Larsen, White and Miwa unsuitable for their intended purposes…it would not be obvious to have the members of Larsen, White, or Miwa extend to contact both opposing cavity walls, as the members of the these references are designed specifically to avoid contact with cavity walls prior to foam expansion.”
This is not found persuasive. There is no statement or disclosure in any of Larsen, White or Miwa references for the disclosed base and the fastener to do not contact both opposing cavity walls. In fact, it would have been obvious for one of ordinary skill in the art to have the disclosed base and the fastener in Larsen, White or Miwa to contact the two sides of the walls so for the base and the fastener to have a more secure connection to the cavity member and let the expandable material to more reliably fill the entire disclosed cavities by the references, in a circumferential direction of the fastener as it has been clarified in the above provided rejections.
Further, in response to Applicant’s arguments regarding the applied amendment to claim 4 and that is not covered by prior art of Miwa (US ‘024) have been fully considered but were not found persuasive. As it has also been clarified in the above rejections, according to disclosure of Miwa (US ‘024), the combination of the carrier (12), the fastener (13, 17), and the base (18) have a length which is greater than a width of the cavity member, therefore, it would have been obvious for one of ordinary skill in the art to form the carrier (12), the fastener (13, 17), and the base (18), as one carrier part to have a length to be greater than a width of the cavity member (7) in order to support a more 
Finally, after a full review of the submitted remarks in view of the rejections of the claims, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        03/12/2022